Citation Nr: 1501530	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  13-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease status post left knee meniscectomy.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for degenerative disc disease of the lumbar spine and degenerative joint disease status post left knee meniscectomy, and service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the entire appeal period, the Veteran is prevented from securing or following a substantially gainful occupation due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for the grant of total disability rating for compensation purposes based on individual unemployability have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the matter of individual unemployability benefits was initially raised through the Veteran's formal December 2009 TDIU claim.  It is acknowledged that the RO adjudicated and denied the TDIU claim in March 2010 and the Veteran did not formally appeal. However, the TDIU claim remained pending as part and parcel of his ongoing appeal for an increased rating for the lumbar spine which was also filed in December 2009.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.)

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).


 The Veteran is currently service-connected at 60 percent for coronary artery disease; at 20 percent each for motor sensory neuropathy, type II, diabetes mellitus, type II, peripheral neuropathy of the left hand, and peripheral neuropathy of the right hand; at 10 percent each for degenerative joint disease of the left knee, peripheral neuropathy of the right foot, peripheral neuropathy of the left foot, and degenerative disc disease; and at a noncompensable rating for residuals of a broken left foot, general scars, and a scar associated with degenerative joint disease of the left knee.  He is currently rated at a total of 90 percent.

At a March 2010 VA examination for TDIU benefits, the Veteran underwent examinations for many of his disabilities, and a final examination opinion was drafted by S.A., M.D., which aggregated the results of the multiple examinations.  For the Veteran's examinations related to diabetes, feet, joints, peripheral neuropathy, and the spine, the examiners opined that the Veteran could likely perform sedentary or light work, specifically due to the limitations occurring because of those specific conditions.  However, Dr. S.A.'s aggregate examination opinion disagreed; in his opinion, he diagnosed the Veteran with diabetes mellitus type 2, polyneuropathy, degenerative arthritis of multiple joints, chronic low back pain, ischemic heart disease, chronic obstructive pulmonary disease (COPD), gastroesophageal reflux disease, and a history of colitis.  The Veteran is service-connected for all of these disabilities except COPD, gastroesophageal reflux disease, and history of colitis.  The examiner opined that the "Veteran has multiple medical problems . . . and he should be considered unemployable for a strenuous job and even for a sedentary job."  Though some of the diagnoses given by Dr. S.A. were not service-connected disabilities, the Board is satisfied that the examiner's conclusion that the Veteran is unemployable would not change if it discussed only those disabilities that were service-connected, based on the severity of his coronary artery disease, multiple types of neuropathy, diabetes mellitus, and knee and back degenerative joint diseases.

Dr. S.A.'s opinions, and worsening of the Veteran's condition, are supported by the Veteran's competent and credible lay statements during the appeal period.  The Veteran, for example, wrote in March 2012 that the removal of his meniscus reduced cushioning and stability of his knee, and that he continues to have difficulties with his knee, requiring physical therapy and a brace.

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because the evidence regarding the Veteran's claim for individual unemployability stands in relative equipoise in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Therefore, the Board grants the Veteran's application for individual unemployability.


ORDER

Entitlement to a TDIU is granted.


REMAND

In a January 2013, the RO denied an increase in excess of 10 percent for degenerative joint disease status post left knee meniscectomy and denied claims of service connection for tinnitus and bilateral hearing loss. See January 2013 rating decision (denying in full form: service connection for hearing loss); January 2013 notification letter (denying in short form: service connection for tinnitus and increased rating for degenerative joint disease status post left knee meniscectomy). The Veteran filed timely notice of disagreements for each issue in December 2013.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Veteran's representative suggested in an October 2014 brief that the Veteran's  March 2010 VA examination for his lumbar spine disability does not accurately portray the current severity of the Veteran's disability. Additionally, the Veteran's Form 9, filed in May 2013, also insinuates that the Veteran's private doctor was of the opinion that the Veteran's back disability was more disabling than reflected in the VA examinations he was afforded.   Given these allegations, the Board remands the Veteran's degenerative disc disease of the lumbar spine for an examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claims for an increased rating for degenerative joint disease status post left knee meniscectomy and service connection for bilateral hearing loss and tinnitus.

2. The RO must provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's lumbar spine disability, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's June 2010 private medical record, in which the Veteran's private physician suggests that the Veteran "take his flexion and extension x-rays with him to his next VA clinic visit and let them know that he has an arthrodesis at L2 of the sacrum with less than 2 degrees of motion at any single segment with the Dynesys dynamic stabilization."

ii) The Veteran's Form 9, on which the he details the extent of his lumbar spine injuries.

c) The examiner must provide an opinion including specific findings as to the Veteran's current range of motion in the lumbar spine.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


